Title: From Abigail Smith Adams to Adelaide Hellen, 20 December 1813 to 25 December 1813
From: Adams, Abigail Smith
To: Hellen, Adelaide



my dear Mrs Hellen
Quincy December 20th–25 1813

So long a period Should not have elapsed before I had congratulated you upon your new Character as wife and Mother if a very dangerous Sickness with wich I have been visited had not prevented. I have been chiefly confined to my bed for the last fortnight with a Lung fever which has reduced me very low. I am able now only to Sit up part of the day and have not been able to read or write untill within these two Days I have attempted it—and I feel as tho one of my first offering Should be to you. I rejoice that you are So happily connected and that your long intimacy and intercourse in the Family must endear you to it from circumstances of no ordinary kind you must have contemplated all your duties, and I doubt not will bring them into active Service.
that you may discharge them with honour and credit to yourself, and Benifit to your Family is the hope and expectation of the Friend who now addresses you—
Since I began this Letter a few lines of which I was able to write at a Time, we have had the very great pleasure of Letters from St Petersburgh to  of August—as their Health is not mentiond I presume they were all well
The Government I presume has dispatches we have not any consolatory hopes of Peace. the Prince Regent is as blind to the interest of his Kingdom, as he is to his own domestick happiness. mr Adams says that a definitive answer had not then been given, but that he had received a Letter the day before from a Friend who wrote him that he did not beleive the British Govenment would listen to terms of accommodation with America, if Justice in Person was to offer them
I have not any Letter from either of your Sisters
You will excuse the Brevity of this from circumstances of very feeble Health, and be assured of my the Sincere / Regard with which I Subscribe Yours &
A Adams